In a neglect proceeding pursuant to Family Court Act article 10, Anna C. appeals from so much of a dispositional order of the Family Court, Queens County (Schindler, J.), dated March 18, 1992, as, upon a fact-finding order of the same court entered August 15, 1991, made after a hearing, finding, inter alia, that she neglected her child, directed, inter alia, that the child be placed with the New York City Commissioner of Social Services for a period not to exceed 12 months. Mitchell H. separately appeals from the same order.
Ordered that the appeal by Mitchell H. is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the dispositional order is affirmed insofar as appealed from, without costs or disbursements.
The evidence adduced in this case established that the appellant, Anna C., suffered from a serious and chronic mental illness which was characterized by hallucinations, schizophrenia, and delusions. Given the record of her mental illness, her delusions, hallucinations, and behaviorial problems, the absence of any assurances that relapses would not occur, and the appellant’s total dependence on her husband, the father of *727the child, for the care of her basic needs, we conclude that the evidence was sufficient to prove by a preponderance of the evidence that the child was neglected under the statute (see, Matter of Eugene G., 76 AD2d 781; see also, Matter of Millar, 40 AD2d 637, affd 35 NY2d 767).
We also find no reason to disturb the court’s dispositional order which placed the appellant’s child with the New York City Commissioner of Social Services for 12 months and directed, inter alia, supervised visitation once every two weeks for the appellant (see, Matter of New York City Dept. of Social Servs. v Elena A., 194 AD2d 608).
We have reviewed the appellant’s remaining contentions and find that they are without merit. Thompson, J. P., Sullivan, Friedmann and Krausman, JJ., concur.